IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-60,565-02


EX PARTE ADONIS RENARD TARBUTTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W401-80950-02-HC(2) IN THE 60,565-02 DISTRICT COURT
FROM COLLIN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery with a deadly weapon and sentenced to thirty-five years' imprisonment.  The conviction was
affirmed on direct appeal.  Tarbutton v. State, No. 6-03-150-CR (Tex. App. - Texarkana, May 6,
2004, no pet.)
	After a review of the record, we find that Applicant's claim concerning the legality of his
arrest is barred as a subsequent claim.  See Tex. Code Crim. Proc. Art. 11.07, Sec. 4.  Therefore
it is dismissed.
	Applicant's claim that his conviction should be set aside because the State failed to disclose
favorable evidence is without merit.  Therefore it is denied.
 

Filed: April 30, 2008
Do not publish